Citation Nr: 9913204	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-40 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



REMAND

The veteran served on active duty from April 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for a rating 
greater than 30 percent for PTSD.  This matter also comes 
before the Board from a June 1996 RO decision that denied a 
claim for TDIU.

The veteran asserts that the evaluation currently in effect 
for his service-connected PTSD is not adequate.  It is 
maintained that his PTSD is manifested by increased 
symptomatology that more nearly approximates the criteria for 
a higher rating.  Specifically, the veteran asserts that his 
PTSD symptoms include nightmares, intrusive thoughts, 
insomnia, depression, social isolation, and anger.

Initially, the Board notes that the schedular rating criteria 
changed during the pendency of the veteran's appeal.  61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 7, 1996).  
Therefore, adjudication of a claim for an increase must now 
include consideration of both the old and the new criteria, 
with those most favorable to the veteran being used to assign 
a rating.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  (The 
record on appeal shows that the July 1998 supplemental 
statement of the case provided the veteran with notice of 
this change.)

Given the need to consider both sets of rating criteria, the 
record currently on appeal is lacking.  This is so, in part, 
because the record contains varying opinions as to the degree 
of disability caused solely by the veteran's service-
connected PTSD.  An April 1994 VA examiner reported that the 
veteran's Global Assessment of Functioning (GAF) score was 
75.  A GAF score of 75 suggests that psychiatric disability 
is manifested by only ". . . transient and expectable 
reactions to psychosocial stressors (e.g. difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork)."  American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, Revised (DSM-IV).  On 
the other hand, other evidence of record suggests more severe 
difficulties.  Specifically, an August 1997 VA examiner 
reported that the veteran's GAF score was 45.  Under DSM-IV, 
a GAF score of 45 suggests that psychiatric disability is 
manifested by "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friend, unable to keep a job)" and/or 
"some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work . . .)."  Id.  

Curiously, the Board notes that, despite the significant 
difference in the GAF scores as noted above, neither the 
veteran's complaints nor the examiners observations as to the 
veteran's adverse symptomatology varied materially on the two 
examinations.  At both examinations, the veteran complained 
of periodic panic attacks - at the 1994 examination the 
veteran also complained of angry outbursts and at the 1997 VA 
examination the veteran provided more details about the 
frequency of the attacks (approximately one or two a month).  
At the 1994 examination the veteran's speech was monosyllabic 
and unproductive; at the 1997 examination his speech was 
under-productive and he gave short answers.  At the 1994 
examination his mood was down.  Similarly, at the 1997 
examination his mood was depressed.  Lastly, at the 1994 
examination his affect was flat.  At the 1997 examination his 
affect was depressed.  No other adverse manifestations due to 
his service-connected PTSD were reported at either 
examination except for the 1997 examiner's opinion that the 
veteran had limited insight and judgment.

Given the varying characterizations of the degree of 
disability caused by PTSD, and the need to evaluate the 
veteran's disability under both sets of rating criteria, the 
Board concludes that VA's duty to assist requires that his 
claim be remanded for a clarifying VA examination.  See Green 
v. Derwinski, 1 Vet. App. 121 (1991); Massey v. Brown, 
7 Vet. App. 204 (1994). 

Next, the Board observes that treatment records from a VA 
medical center (VAMC) in Canandaigua, dated from December 
1994 to January 1995, show that the veteran, while undergoing 
treatment for alcohol dependence, also underwent evaluation 
at a PTSD clinic and attended PTSD group meetings.  However, 
complete copies of these records do not appear in the record 
on appeal.  Therefore, on remand, the RO should obtain and 
associate with the record on appeal copies of these records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Next, as to the claim for TDIU, the Board notes that TDIU may 
be assigned where the schedular rating is less than total, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a).

One of the veteran's service-connected disabilities, 
residuals of shell fragment wound of the right knee, is 
currently rated as 20 percent disabling under Diagnostic Code 
5260 (limitation of extension).  Additionally, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has stressed that, in 
evaluating disabilities of the joints, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1998).  The Court has indicated that 
these determinations should be made by an examiner and should 
be portrayed in terms of the additional loss in range of 
motion due to these factors (i.e., in addition to any actual 
loss in range of motion noted upon clinical evaluation).  
However, the most recent VA compensation examination report, 
dated in September 1997, does not contain an opinion that 
quantifies the veteran's functional loss due to pain.  
Consequently, the record on appeal does not contain a VA 
examination that is responsive to the mandate in DeLuca that 
the examiner express functional losses experienced by the 
veteran in terms that can be used to apply the criteria of 
applicable diagnostic codes.  For example, while a veteran 
may have nearly normal range of motion demonstrated in a 
clinical setting (such as the 0 to 130 degrees of motion 
observed by the September 1997 VA examiner), his functional 
loss due to pain on use, or flare-ups may be comparable to a 
disability level contemplated by more severe limitation of 
motion.  If so, he must be rated accordingly.  The only way 
to apply this rule is for the examiner to provide his/her 
best judgment as to the level of disability caused by the 
pain on use or flare-ups, etc., and to report such an opinion 
in terms that can be used to apply the rating criteria.  In 
order to address these concerns, the TDIU claim is also 
remanded. 

This case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
Moreover, the RO should obtain and 
associate with the record copies of the 
veteran's PTSD evaluation and counseling 
records from the VAMC in Canandaigua.  
38 C.F.R. § 3.159 (1998).

2.  The RO should then schedule the 
veteran for a VA psychiatric examination.  
Psychological testing should be 
conducted.  The examiner should review 
the entire claims folder, provide an 
opinion as to all symptoms attributable 
to PTSD only, and, to the extent 
feasible, provide an opinion as to the 
combined effect of all manifestations of 
PTSD on the veteran's social and 
industrial adaptability.  Clinical 
findings should be elicited so that both 
the old and new rating criteria may be 
applied.  Additionally, the examiner 
should reconcile the April 1994 
examiner's GAF score of 75 with the 
August 1997 examiner's GAF score of 45.  
The examiner should also provide a 
current GAF score and should explain its 
meaning.  An opinion should be expressed 
as to the veteran's ability to work in 
light of all his service-connected 
disabilities, psychiatric and physical 
ones alike.  

3.  The RO should then schedule the 
veteran for orthopedic and neurologic 
examinations to determine the extent of 
his service-connected residuals of shell 
fragment wounds of the right knee.  
Complete range of motion studies should 
be conducted.  Specifically, the 
examiner(s) should conduct an evaluation 
of the veteran's right knee that takes 
into account all functional impairment 
such as pain on use, weakness, 
fatigability, abnormal movement, etc.  
See DeLuca, supra.  Additionally, muscles 
affected should be identified and the 
damage experienced should be described as 
slight, moderate, moderately severe, or 
severe for each muscle group impaired.  
(The claims file should be reviewed to 
ascertain the extent of damage caused by 
the in-service injuries.)  Furthermore, 
neurological impairment and any scarring 
should be described in detail.  An 
opinion should be expressed as to the 
veteran's ability to work in light of all 
his service-connected disabilities, 
psychiatric and physical ones alike.

4.  The RO should then review the claims 
on appeal.  Particular consideration 
should be given by the RO to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.71, 4.71a, 4.73, 4.118 (1998) and the 
precepts DeLuca, supra, and Esteban v. 
Brown, 6 Vet. App. 259 (1994).  
Consideration should also include both 
the old and new criteria for rating 
psychiatric disability and muscle 
injuries, with application of those more 
favorable to the veteran.  If any action 
taken remains adverse to the veteran, a 
supplemental statement of the case (SSOC) 
should be issued.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of these remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


